PER CURIAM.
This action is supplemental to the case of Bryant’s Adm’r v. Bryant, Ky., 269 S.W.2d 219. That was an action by the administrator de bonis non of the estate of Christopher H. Bryant to recover assets for the decedent’s estate alleged to have been converted by his widow, Monie Belle Bryant. The ownership of two grocery stores was involved and we upheld the adjudication of title in the widow to the Hy-Grade Market, the more valuable of the two stores, by gift inter vivos from her husband. We also concurred in the finding of the trial court that title to the other grocery, the Seventh Street Store, was in the administrator. We affirmed a judgment against Mrs. Bryant for .$4,000, on account of her conversion and sale of the Seventh Street Store. She was allowed a credit of $1,031 received by the administrator from the sale of fixtures and perishables in the store, leaving a total judgment of $2,969.
The case was remanded to the Jefferson County Court for a determination of whether the widow was entitled to any further credits against the judgment. The County Court directed a settlement which 'satisfied neither the widow nor the administrator and both parties appealed to the Circuit Court. The Circuit Court ordered that the widow be given an additional credit of $865.50, leaving a total judgment against her of $2,103.50. The administrator is satisfied with this adjudication, but the widow has made a motion for appeal claiming further credits. We conclude the judgment is correct.
The motion for appeal is overruled and the judgment is affirmed.